The agreed statement of facts indicates that the relator is employed as a foreman, the same work he did prior to injury; that he received a percentage of permanent partial disability rating of 100%; that he suffered third degree burns over 30% of his body; and that the scars cover his body from his head and ears to the ankles.
It is clear that he has not suffered a facial disfigurement which impairs the opportunity to retain employment. In view of the finding by the commission of a 100% permanent partial disability, he could receive the maximum award of compensation allowable under Section 4123.57 of the Revised Code on the date of injury, and, therefore, he has not shown a clear right to a writ of mandamus.
                        (Decided August 6, 1963.)
ON APPLICATION for rehearing.
Per Curiam. The application of the relator for a rehearing of his cause is denied.
It should be noted that the facts stipulated by the parties for the consideration of the court in deciding the matter contain this proposition, as follows:
"* * * on July 21, 1961 he, Jones, filed a motion asking for a determination as to his facial disfigurement."
The finding of the Industrial Commission of Ohio was in response to that motion.
Reference in the opinion in this case is to the application *Page 446 
of Section 4123.57, Revised Code, and the inclusion of "head" disfigurement is pointed out in the first paragraph of the decision and the applicable portion of the statute is quoted on pages 443 and 444.
The statute provides that the commission may make an award in either type of disfigurement when either "impairs the opportunities to secure or retain employment." The uncontroverted fact of the claimant's continued employment still remains. The language used in the order of the commission leaves the door wide open for a change in the order if there be a change in basic fact. A part of the order says that "* * * there is no basis for an award for facial disfigurement at this time. * * *"
Relator still fails to establish that the respondents clearly have an obligation to act and there is nothing further to indicate that respondents were unreasonable or manifestly unfair and, therefore, the application for rehearing is denied and the former decision adhered to.
Former decision adhered to.
DUFFY, P. J., BRYANT and TROOP, JJ., concur.